           Case 2:20-cv-01629-JAD-NJK Document 33 Filed 03/01/21 Page 1 of 2




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     CLAUDE GRANT,
 7                                                          Case No.: 2:20-cv-01629-JAD-NJK
            Plaintiff(s),
 8                                                                         Order
     v.
 9                                                                    [Docket No. 31]
     LAS VEGAS METROPOLITAN POLICE
10   DEPARTMENT, et al.,
11          Defendant(s).
12         Pending before the Court is a second order to show cause arising out of Plaintiff’s filing of
13 a document using attorney Craig Mueller’s CMECF account and the violation of two subsequent
14 orders requiring clarification. See Docket No. 31. Mr. Mueller has now filed a statement that he
15 does not represent Plaintiff in this matter, but has helped Plaintiff in making Court filings. See
16 Docket No. 32.
17         Mr. Mueller’s explanation is insufficient. The local rules make clear that the filing of a
18 document using an attorney’s CMECF account is the equivalent of that attorney signing the
19 document under Rule 11. Local Rule IC 2-1(i). If Plaintiff is not represented by an attorney and
20 is not himself permitted to file electronically, then he must comply with the procedures for manual
21 filings. Local Rule IC 2-1(c). Mr. Mueller has not provided meaningful explanation as to why he
22 allowed the use of his CMECF account to file documents by a pro se litigant. In addition, Mr.
23 Mueller has provided no explanation as to why he did not comply with the two previous orders on
24 this issue. See Docket Nos. 26, 29.
25         Mr. Mueller is hereby ADMONISHED for his violation of the local rules and Court orders.
26 The Court expects strict compliance with the local rules and orders moving forward. In all other
27 respects, the order to show cause is DISCHARGED. The show cause hearing is VACATED.
28

                                                     1
          Case 2:20-cv-01629-JAD-NJK Document 33 Filed 03/01/21 Page 2 of 2




 1         In light of the clarification provided, the Clerk’s Office is INSTRUCTED to remove Mr.
 2 Mueller as counsel for record and to update the docket to reflect that Plaintiff is proceeding pro
 3 se.
 4         IT IS SO ORDERED.
 5         Dated: March 1, 2021
 6                                                             ______________________________
                                                               Nancy J. Koppe
 7                                                             United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
